Citation Nr: 1135778	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 1967.  He has had unverified periods of service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas, Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In March 2008, the Veteran reported service in the active and inactive reserves after discharge from active service in December 1967 until February 1972.  He also reported additional service in the Army Reserves from March 1974 to March 1975.  The record also includes an April 1978 Report of Medical Examination which noted the purpose of the examination was enlistment - U.S. Army Reserve.  The periods reserve service, to include any active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) has not been verified.  Therefore, the RO is asked to verify all periods of service, to include all periods of ACDUTRA and INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is instructed to contact all appropriate sources in order to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA subsequent to the period of active duty from February 1966 to December 1967.  Service records providing points are not helpful in this regard.  The Veteran' service personnel records should be obtained and associated with the claims file.  All verified periods of service and all responses received must be documented and associated with the claims file.

2.  Then review the claims file and arrange for any additional development indicated.  The RO should again adjudicate the Veteran's claim.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


